                                                       I       I




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                           - -''X
                                                                   I


      UNITED STATES OF AMERICA
                                                                           SEALED
                - v. -                                                     SUPERSEDING INDICTMENT

      ALEXANDER ARGUEDAS,                                                  Sl 20 Cr. 135
         a/k/a "Reckless,"
      MICHAEL DELAGUILA,
         a/k/a "Grizz,"
      STEVEN JUSTO,
         a/k/a "Riko,"
      DAVONTE BROWN,
         a/k/a "Tae,"
      JACOBB PADIN,
         a/k/a "Chino,"
      EDGARDO BARANCO,
~-       a/k/a "Slime,"
      ABBAS OZKURT,
         a/k/a "AB,"
      JAHVONNE CHAMBERS,
         a/k/a "JV"
      DENISE BULLOCK,
         a/k/a "Mocha,"
      SIMONE CORDERO,
         a/k/a "Mixy,"
      MATTHEW NIEVES,
         a/k/a "WB,"
      TYERANCE MICKEY,
         a/k/a "Hoodlum,"
      MARK BROCK,
         a/k/a "Rover," and
      ANDRE CURRY,
        a/k/a "Flex,"

                                  Defendants.

                          -   -    -   -   -   -   -       -           X
                            COUNT ONE
                    (Racketeering Conspiracy)

          The Grand Jury charges:

              The Black Stone Gorilla Gang ("BSGG")

     1.   At all times relevant to this Indictment, ALEXANDER

ARGUEDAS, a/k/a "Reckless," MICHAEL DELAGUILA, a/k/a "Grizz,"

STEVEN JUSTO, a/k/a "Riko," DAVONTE BROWN, a/k/a "Tae," JACOBB

PADIN, a/k/a "Chino," EDGARDO BARANCO, a/k/a "Slime," ABBAS

OZKURT, a/k/a "AB," JAHVONNE CHAMBERS, a/k/a "JV," DENISE

BULLOCK, a/k/a "Mocha," SIMONE CORDERO, a/k/a "Mixy," and

MATTHEW NIEVES, a/k/a "WB," the defendants, and others known and

unknown, were members and associates of the Black Stone Gorilla

Gang ("BSGG"), a criminal organization whose members and

associates engaged in, among other things, narcotics

trafficking, bank fraud, wire fraud, obstruction of justice, and

acts involving murder, assault, and robbery.    BSGG operated

principally in the New York City metropolitan area and in the

jails and prisons of New York City and the State of New York.

     2.   BSGG, including its leadership, membership, and

associates, constituted an "enterprise," as defined by Title 18,

United States Code, Section 1961(4), that is, a group of

individuals associated in fact, although not a legal entity.

BSGG constituted an ongoing organization whose members

functioned as a continuing unit for a common purpose of




                                3
achieving the objectives of BSGG.              At all times relevant to this

Indictment, BSGG was engaged in, and its activities affected,

interstate and foreign commerce.

     3.     ALEXANDER ARGUEDAS, a/k/a "Reckless, 11 MICHAEL

DELAGUILA, a/k/a "Grizz,         11
                                      STEVEN JUSTO, a/k/a "Riko,    11
                                                                              DAVONTE

BROWN, a/k/a "Tae," JACOBB PADIN, a/k/a "Chino," EDGARDO

BARANCO, a/k/a "Slime,      11
                                 ABBAS OZKURT, a/k/a "AB," JAHVONNE

CHAMBERS, a/k/a "JV,   11
                            DENISE BULLOCK, a/k/a "Mocha,      11
                                                                         SIMONE

CORDERO, a/k/a "Mixy, 11 and MATTHEW NIEVES, a/k/a "WB,                  11
                                                                              the

defendants, participated in the operation of BSGG, and

participated in unlawful and other activities in furtherance of

the conduct of BSGG's affairs.

              Purposes of the Black Stone Gorilla Gang

     4.     The purposes of the Black Stone Gorilla Gang included

the following:

                 a.    Enriching the members and associates of BSGG

through, among other things,             (1) the distribution of narcotics,

including heroin, cocaine, cocaine base in a form commonly known

as "crack, 11 oxycodone, and marijuana;           (2) robberies; and (3)

bank and wire fraud.

                 b.    Preserving and protecting the power of BSGG

and its members and associates through acts involving murder,

robberies, assaults, other acts of violence, and threats of

violence.


                                           4
                 c.   Promoting and enhancing BSGG and the

reputation and activities of its members and associates.

                 d.   Protecting BSGG and its members and

associates from detection and prosecution by law enforcement

authorities through acts of intimidation and violence against

potential witnesses to crimes committed by members of BSGG.

          Means and Methods of the Black Stone Gorilla Gang

     5.     Among the means and methods employed by the members

and associates in conducting and participating in the conduct of

the affairs of BSGG were the following:

                 a.   Members and associates of BSGG committed,

conspired to commit, and attempted and threatened to commit acts

of violence, including acts involving murder, robbery, and

assault, to protect and expand BSGG's criminal operations,

resolve disputes within the gang, and against rival gang members

and disfavored BSGG members.

                 b.   Members and associates of BSGG used violence

and threats of violence, including acts involving murder,

robbery, and assault, against others, including in particular

rival gang members and disfavored BSGG members.

                 c.   Members and associates of BSGG sold

narcotics, including heroin, cocaine, cocaine base in a form

commonly known as "crack," oxycodone, and marijuana.




                                  5
                  d.    Members and associates of BSGG committed

bank and wire fraud, including by depositing checks containing

false information into bank accounts controlled by BSGG members

and associates.

                  e.    Members and associates of BSGG promoted BSGG

on social media websites such as Facebook and Instagram by

posting messages, comments, videos, and photographs referring

to, among other things, shootings, firearms, drug dealing, and

fraud.

                       The Racketeering Conspiracy

     6.   From at least in or around 2011, up to and including

in or around March 2020, in the Southern District of New York

and elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless," MICHAEL

DELAGUILA, a/k/a "Grizz," STEVEN JUSTO, a/k/a "Riko," DAVONTE

BROWN, a/k/a "Tae," JACOBB PADIN, a/k/a "Chino," EDGARDO

BARANCO, a/k/a "Slime," ABBAS OZKURT, a/k/a "AB," JAHVONNE

CHAMBERS, a/k/a "JV," DENISE BULLOCK, a/k/a "Mocha," SIMONE

CORDERO, a/k/a "Mixy," and MATTHEW NIEVES, a/k/a "WB," the

defendants, and others known and unknown, being persons employed

by and associated with the Black Stone Gorilla Gang described in

Paragraphs One through Five of this Indictment, knowingly

combined, conspired, confederated, and agreed together and with

each other to violate the racketeering laws of the United

States, to wit, Section 1962(c) of Title 18, United States Code,


                                    6
that is, to conduct and participate, directly and indirectly, in

the conduct of the affairs of BSGG, which was engaged in, and

the activities of which affected, interstate and foreign

commerce, through a pattern of racketeering activity, as defined

in Title 18, United States Code, Sections 1961(1) and (5),

consisting of:

                 a.     Multiple acts involving murder, chargeable

under the following provisions of state law:      New York Penal

Law, Sections 125.25, 125.27 (murder), 105.15 (conspiracy),

110.00 (attempt), and 20.00     (aiding and abetting);

                 b.     Multiple acts involving robbery, chargeable

under the following provisions of state law:      New York Penal

Law, Sections 160.00, 160.05, 160.10, 160.15 (robbery), 105.10

(conspiracy), 110.00 (attempt), and 20.00 (aiding and abetting);

                 c.     Multiple acts indictable under the following

provisions of Title 18, United States Code:

                        (1) Sections 1951 and 2 (interference with

commerce by robbery);

                        (2) Sections 1343 (wire fraud)   and 1344

(bank fraud)   and 2;

                        (3) Sections 1512 and 2 (witness tampering);

and

                 d.     Multiple offenses involving: distribution of

controlled substances, including heroin, cocaine, cocaine base


                                    7
in a form commonly known as "crack," oxycodone, and marijuana,

in violation of     Title 21, United States Code, Sections 812,

84l(a) (1), and 846, and Title 18, United States Code, Section 2.

      7.    It was a part of the conspiracy that each defendant

agreed that a conspirator would commit at least two acts of

racketeering activity in the conduct of the affairs of the Black

Stone Gorilla Gang.

                 NOTICE OF SPECIAL SENTENCING FACTORS

 Conspiracy to Distribute and Possess with Intent to Distribute
                      Controlled Substances

      8.   From at least in or about 2011, up to and including in

or about the present, in the Southern District of New York and

elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless," MICHAEL

DELAGUILA, a/k/a "Grizz," STEVEN JUSTO, a/k/a "Riko," DAVONTE

BROWN, a/k/a "Tae," JACOBB PADIN, a/k/a "Chino," EDGARDO

BARANCO, a/k/a "Slime," ABBAS OZKURT, a/k/a "AB," DENISE

BULLOCK, a/k/a "Mocha," SIMONE CORDERO, a/k/a "Mixy," and

MATTHEW NIEVES, a/k/a "WB," the defendants, and others known and

unknown, intentionally and knowingly did combine, conspire,

confederate, and agree together and with each other, to

distribute and possess with intent to distribute (i) one

kilogram and more of mixtures and substances containing a

detectable amount of heroin, in violation of Title 21, United

States Code, Section 8 41 (b) ( 1) (A) ;   (ii)   5 kilograms and more of




                                      8
mixtures and substances containing a detectable amount of

cocaine, in violation of Title 21, United States Code, Section

84l(b) (1) (A); and (iii) 280 grams and more of mixtures and

substances containing a detectable amount of cocaine base, in a

form commonly known as "crack," in violation of Title 21,. United

States Code, Section 841 (b) (1) (A).

                      Murder of Gary Rodriguez

     9.    On or about December 9, 2012, in the Southern District

of New York, ALEXANDER ARGUEDAS, a/k/a "Reckless," the

defendant, and others known and unknown, knowingly and

intentionally murdered Gary Rodriguez, and aided and abetted the

same, in that,   (1) with the intent to cause the death of Gary

Rodriguez, ARGUEDAS caused the death of Rodriguez; and (2) under

circumstances evincing a depraved indifference to human life,

ARGUEDAS did recklessly engage in conduct which created a grave

risk of death to another person, and thereby caused the death of

Rodriguez, to wit, ARGUEDAS shot and killed Rodriguez, in the

vicinity of 3089 Decatur Avenue, in the Bronx, New York, in

violation of New York Penal Law, Sections 125.25 and 20.00.

          (Title 18, United States Code, Section 1962(d) .)




                                   9
                             COUNT TWO
                  (Murder in Aid of Racketeering)
                             (ARGUEDAS)

           The Grand Jury further charges:

     10.   At all times relevant to this Indictment, BSGG, as

described in paragraphs 1 through 5 of Count One of this

Indictment, which are repeated and incorporated by reference as

though fully set forth herein,   including its leadership,

membership, and associates, constituted an enterprise, as that

term is defined in Title 18, United States Code, Section

1959(b) (2), that is, a group of individuals associated in fact

which engaged in, and the activities of which affected,

interstate and foreign commerce.        BSGG constituted an ongoing

organization whose leaders, members, and associates functioned

as a continuing unit for a common purpose of achieving the

objectives of BSGG.

     11.   At all times relevant to this Indictment, BSGG,

through its leaders, members, and associates, engaged in

racketeering activity, as that term is defined in Title 18,

United States Code, Sections 1961(1) and 1959(b) (1), namely acts

involving murder and robbery, in violation of the laws of the

State of New York and punishable by imprisonment for more than

one year; offenses involving narcotics distribution in violation

of Title 21, United States Code, Sections 841 and 846; and acts

indictable under Title 18, United States Code, Section 1951


                                   10
(interference with commerce by robbery), Title 18, United States

Code, Sections 1343 and 1344 (wire and bank fraud),   and Title

18, United States Code, Section 1512 (witness tampering).

     12.   On or about December 9, 2012, in the Southern District

of New York and elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless,"

the defendant, and others known and unknown, as consideration

for the receipt of, and as consideration for a promise and

agreemen~ to pay, a thing of pecuniary value from BSGG, and for

the purpose of gaining entrance to and maintaining and

increasing position in BSGG, an enterprise engaged in

racketeering activity, as described above, knowingly murdered

and aided and abetted the murder of Gary Rodriguez, in violation

of New York Penal Law, Sections 125.25, and 20.00, in that,    (1)

with the intent to cause the death of Gary Rodriguez, ARGUEDAS

caused the death of Rodriguez; and (2) under circumstances
                       /




evincing a depraved indifference to human life, ARGUEDAS did

recklessly engage in conduct which created a grave risk of death

to another person, and thereby caused the death of Rodriguez, to

wit, ARGUEDAS shot and killed Rodriguez, in the vicinity of 3089

Decatur Avenue, in the Bronx, New York, in violation of New York

Penal Law, Sections 125.25 and 20.00.

    (Title 18, United States Code, Sections 1959(a) (1) and 2.)




                                11
                            COUNT THREE
               (Murder Through the Use of a Firearm)
                             (ARGUEDAS)

           The Grand Jury further charges:

     13.   On or about December 9, 2012, in the Southern District

of New York and elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless,"

the defendant, during and in relation to a crime of violence for

which he may be prosecuted in a court of the United States,

namely the murder in aid of racketeering charged in Count Two of

this Indictment, willfully and knowingly did use and carry a

firearm, and in furtherance of that crime, did possess a

firearm, and in the course thereof did cause the death of a

person through the use of a fi.rearm, which killing is murder as

defined in Title 18, United States Code, Section llll(a), and

aided and abetted the same, to wit, ARGUEDAS shot and killed

Gary Rodriguez in the vicinity of 3089 Decatur Avenue, in the

Bronx, New York.

      (Title 18, United States Code, Sections 924(j) and 2.)

                           COUNT FOUR
     (Conspiracy to Commit Murder in Aid of Racketeering and
     Conspiracy to Assault with a Dangerous Weapon in Aid of
                          Racketeering)
                             (ARGUEDAS)

           The Grand Jury further charges:

     14.   The allegations contained in paragraphs 1 through 5 of

Count One and paragraphs 11 and 12 of Count Two of this




                                 12
Indictment are realleged and incorporated by reference as if

fully set forth herein.

     15.   In or about 2018, in the Southern District of New York

and elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless," the

defendant, and others known and unknown, as consideration for

the receipt of, and as consideration for a promise and agreement

to pay, a thing of pecuniary value from BSGG, and for the

purpose of gaining entrance to and maintaining and increasing

position in BSGG, an enterprise engaged in racketeering

activity, as described above,    knowingly conspired to murder, and

knowingly conspired to assault with a dangerous weapon another

individual, in violation of New York Penal Law, Sections 120.05,

125.25, and 105.15, to wit, ARGUEDAS and others agreed to shoot

a fellow BSGG member who had fallen out of ARGUEDAS's favor

("Victim-1").

                (Title 18, United States Code, Sections
                        19 5 9 (a) ( 5 ) and (a) ( 6) . )

                           COUNT FIVE
 (Assault with a Dangerous Weapon and Attempted Murder in Aid of
                          Racketeerin_g)
                            (ARGUEDAS)

           The Grand Jury further charges:

     16.    The allegations contained in paragraphs 1 through 5

of Count One and paragraphs 11 and 12 of Count Two of this

Indictment are realleged and incorporated by reference as if

fully set forth herein.


                                   13
      17.    In or about 2018, in the Southern District of New York

and elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless," the

defendant, and others known and unknown, as consideration for

the receipt of, and as consideration for a promise and agreement

to pay, a thing of pecuniary value from BSGG, and for the

purpose of gaining entrance to and maintaining and increasing

position in BSGG, an enterprise engaged in racketeering

activity, as described above,         knowingly attempted to assault an

individual with a dangerous weapon, and knowingly attempted to

murder an individual, and aided and abetted the same, to wit, at

ARGUEDAS's direction, in the Bronx, New York, a member of BSGG

shot at Victim-1, in violation of New York Penal Law, Sections

12 0. 14, 110. 0 0, and 2 0. 0 0.

                 (Title 18, United States Code, Sections
                       19 5 9 (a) ( 3) , (a) ( 5) , and 2 . )

                                    COUNT SIX
   (Use of a Firearm in Furtherance of Assault with a Dangerous
                   Weapon and Attempted Murder)
                            (ARGUEDAS)

      The Grand Jury further charges:

      18.    In or about 2018, in the Southern District of New

York, ALEXANDER ARGUEDAS, a/k/a "Reck~ess," the defendant,

during and in relation to a crime of violence for which he may

be prosecuted in a court of the United States, namely, assault

with a dangerous weapon in aid of racketeering and attempted

murder in aid of racketeering, as charged in Count Five of this


                                       14
                                            a firearm, and in
                .     d'd use and carry
Indictment, knowingly l                                     d'd aid and
                                            firearm, a nd    i
              of such crime did possess a
furtherance                                              · h as
                               ossession of a firearm, whic w
abet the use, carrying and P

brandished and discharged.
                                   Sections 924(c) (1) (A) (i),    ( l i)   I


   (Title 18, United States (iii),
                            Code,
                                   and2.)

                             COUNT SEVEN
                                            weapon in Aid of
        (Attempted Assault with a Dangerous
                            Racketeering)
                       (ARGUEDAS and CHAMBERS)

       The Grand Jury further charges:

              The allegations contained in paragraphs 1 through 5 of
       19.

  Count One and paragraphs 11 and 12 of Count Two of this

  Indictment are realleged and incorporated by reference as if

  fully set forth herein.

       20.    On or about August 27, 2018, in the Southern District

  of New York, ALEXANDER ARGUEDAS, a/k/a "Reckless," and JAHVONNE

  CHAMBERS, a/k/a "JV," the defendants, as consideration for the

  receipt of, and as consideration for a promise and agreement to

  pay, a thing of pecuniary value from BSGG, and for the purpose

  of gaining entrance to and maintaining and increasing position

  in BSGG, an enterprise engaged in racketeering activity, as

  described above, knowingly attempted to assault an individual

  with a dangerous weapon, and aided and abetted the same, to wit,

  at ARGUEDAS's direction, CHAMBERS attempted to slash a rival

  gang member ("Victim-2") with a scalpel in the Bronx, New York,



                                   15
in violation of New York Penal Law Sections 120.05, 110.00 and

20.00.

    (Title 18, United States Code, Sections 1959(a) (6) and 2.)

                            COUNT EIGHT
     (Assault with a Dangerous Weapon in Aid of Racketeering)
                       (ARGUEDAS and MICKEY)

     The Grand Jury further charges:

     21.   The allegations contained in paragraphs 1 through 5 of

Count One and paragraphs 11 and 12 of Count Two of this

Indictment are realleged and incorporated by reference as if

fully set forth herein.

     22.   On or about November 12, 2019, in the Southern

District of New York, ALEXANDER ARGUEDAS, a/k/a "Reckless," and

TYERANCE MICKEY, a/k/a "Hoodlum," the defendants, as

consideration for the receipt of, and as consideration for a

promise and agreement to pay, a thing of pecuniary value from

BSGG, and for the purpose of gaining entrance to and maintaining

and increasing position in BSGG, an enterprise engaged in

racketeering activity, as described above, knowingly assaulted

an individual with a dangerous weapon, and aided and abetted the

same, to wit, ARGUEDAS and MICKEY assaulted a fellow BSGG member

("Victim-3") with a chair, causing bodily injury, in the

vicinity of 3063 Hull Avenue in the Bronx, New York, in

violation of New York Penal Law Sections, 120.05 and 20.00.

   (Title 18, United States Code, Sections 1959(a) (3) and 2.)


                                16
                           COUNT NINE
(Maiming, Assault with a Dangerous Weapon, and Assault Resulting
        in Serious Bodily Injury in Aid of Racketeering)
                             (BROCK)

     The Grand Jury further charges:

     23.    The allegations contained in paragraphs 1 through 5

of Count One and paragraphs 11 and 12 of Count Two of this

Indictment are realleged and incorporated by reference as if

fully set forth herein.

     24.   On or about November 12, 2019, in the Southern

District of New York, MARK BROCK, a/k/a "Rover," the defendant,

as consideration for the receipt of, and as consideration for a

promise and agreement to pay, a thing of pecuniary value from

BSGG, and for the purpose of gaining entrance to and maintaining

and increasing position in BSGG, an enterprise engaged in

racketeering activity, as described above,    knowingly maimed an

individual ("Victim-4"),   knowingly assaulted Victim-4 with a

dangerous weapon, and knowingly assaulted Victim-4 resulting in

serious bodily injury to Victim-4, and aided and abetted the

same, to wit, BROCK slashed Victim-4 across the face in

Manhattan, New York, in violation of New York Penal Law Sections

120.10, 120.05, and 20.00.

 (Title 18, United States Code, Sections 1959 (a) (2), ,1959 (a) (3),
                             and 2.)




                                  17
                            COUNT TEN
                      (Narcotics Conspiracy)
   (ARGUEDAS, DELAGUILA, JUSTO, BROWN, PADIN, BARANCO, OZKURT,
                BULLOCK, CORDERO, NIEVES, CURRY)

     The Grand Jury further charges:

     25.   From at least in or about 2011, up to and including in

or about March 2020, in the Southern District of New York and

elsewhere, ALEXANDER ARGUEDAS, a/k/a "Reckless," MICHAEL

DELAGUILA, a/k/a "Grizz," STEVEN JUSTO, a/k/a "Riko," DAVONTE

BROWN, a/k/a "Tae," JACOBB PADIN, a/k/a "Chino," EDGARDO

BARANCO, a/k/a "Slime," ABBAS OZKURT, a/k/a "AB," DENISE

BULLOCK, a/k/a "Mocha," SIMONE CORDERO, a/k/a "Mixy," MATTHEW

NIEVES, a/k/a "WB," ANDRE CURRY, a/k/a "Flex," the defendants,

intentionally and knowingly did combine, conspire, confederate,

and agree together and with each other to violate the narcotics

laws of the United States.

     26.   It wa~ a part and an object of the conspiracy that

ALEXANDER ARGUEDAS, a/k/a ~'Reckless," MICHAEL DELAGUILA, a/k/a

"Grizz," STEVEN JUSTO, a/k/a "Riko," DAVONTE BROWN, a/k/a "Tae,"

JACOBB PADIN, a/k/a "Chino," EDGARDO BARANCO, a/k/a "Slime,"

ABBAS OZKURT, a/k/a "AB," DENISE BULLOCK, a/k/a "Mocha," SIMONE

CORDERO, a/k/a "Mixy," MATTHEW NIEVES, a/k/a "WB," ANDRE CURRY,

a/k/a "Flex," the defendants, and others known and unknown,

would and did distribute and possess with intent to distribute a




                                18
controlled substance, in violation of Title 21, United States

Code, Section 841 (a) (1).

       27.   The controlled substances that ALEXANDER ARGUEDAS,

a/k/a "Reckless," MICHAEL DELAGUILA, a/k/a "Grizz," STEVEN

JUSTO, a/k/a "Riko," DAVONTE BROWN, a/k/a "Tae," JACOBB PADIN,

a/k/a "Chino," EDGARDO BARANCO, a/k/a "Slime," ABBAS OZKURT,

a/k/a "AB," DENISE BULLOCK, a/k/a "Mocha," SIMONE CORDERO, a/k/a

"Mixy," MATTHEW NIEVES, a/k/a "WB," ANDRE CURRY, a/k/a "Flex,"

the defendants, conspired to distribute and possess with intent

to distribute were:     (i) one kilogram and more of mixtures and

substances containing a detectable amount of heroin, in

violation of Title 21, United States Code, Section 841 (b) (1) (A);

(ii)   5 kilograms and more of mixtures and substances containing

a detectable amount of cocaine, in violation of Title 21, United

States Code, Section 841 (b) (1) (A);       (iii) 280 grams and more of

mixtures and substances containing a detectable amount of

cocaine base, in a form commonly known as "crack," in violation

of Title 21, United States Code, Section 841(b) (1) (A);        (iv)

mixtures and substances containing a detectable amount of

oxycodone, in violation of Title 21, United States Code, Section

841 (b) (1) (C); and (v) mixtures and substances containing a

detectable amount of marijuana, in violation of Title 21, United

States Code, Section 8 41 (b) ( 1) ( D) .

             (Title 21, United States Code, Section 846.)


                                      19
                           COUNT ELEVEN
     (Possession of Firearms During a Drug Trafficking Crime)
   (ARGUEDAS, DELAGUILA, JUSTO, PADIN, BARANCO, OZKURT, NIEVES,
                               CURRY)

     The Grand Jury further charges:

     28.   Between in or about 2011 and March 2020, in the

Southern District of New York and elsewhere, ALEXANDER ARGUEDAS,

a/k/a "Reckless," MICHAEL DELAGUILA, a/k/a "Grizz," STEVEN

JUSTO, a/k/a "Riko," JACOBB PADIN, a/k/a "Chino," EDGARDO

BARANCO, a/k/a "Slime," ABBAS OZKURT, a/k/a "AB," MATTHEW

NIEVES, a/k/a "WB," ANDRE CURRY, a/k/a "Flex," the defendants,

during and in relation to a drug trafficking crime for which

they may be prosecuted in a court of the United States, namely,

the conspiracy to distribute and possess with intent to

distribute controlled substances as charged in Count Ten of this

Indictment, knowingly did use and carry firearms, and in

furtherance of such crime, did possess firearms,    and did aid and

abet the use, carrying, and possession of firearms.

 (Title 18, United States Code, Sections 924 (c) (1) (A) (i) and 2.)

                      FORFEITURE ALLEGATIONS

     29.   As a result of committing the racketeering offense

alleged in Count One of this Indictment, ALEXANDER ARGUEDAS,

a/k/a "Reckless," MICHAEL DELAGUILA, a/k/a "Grizz," STEVEN

JUSTO, a/k/a "Riko," DAVONTE BROWN, a/k/a "Tae," JACOBB PADIN,

a/k/a "Chino," EDGARDO BARANCO, a/k/a "Slime," ABBAS OZKURT,




                                 20
a/k/a "AB," JAHVONNE CHAMBERS, a/k/a "JV," DENISE BULLOCK, a/k/a

"Mocha," SIMONE CORDERO, a/k/a "Mixy," and MATTHEW NIEVES, a/k/a

"WB," the defendants, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 1963:

                a.   any interest acquired and maintained in

violation of Title 18, United States Code, Section 1962, which

interests are subject to forfeiture to the United States

pursuant to Title 18, United States Code, Section 1963(a) (1);

                b.   any interest in, security of, claims

against, and property and contractual rights of any kind

affording a source of influence over, the enterprise which the

defendant has established, operated, controlled, conducted, and

participated in the conduct of, in violation of Title 18, United

States Code, Section 1962, which interests, securities, claims,

and rights are subject to forfeiture to the United States

pursuant to Title 18, United States Code, Section 1963(a) (2); or

                c.   any property constituting and derived from

any proceeds which the defendant obtained, directly and

indirectly, from racketeering activity, in violation of Title

18, United States Code, Section 1962, which property is subject

to forfeiture to the United States pursuant to Title 18, United

States Code, Section 1963 (a) (3).

     30.   As a result of committing the offense alleged in Count

Ten of this Indictment, ALEXANDER ARGUEDAS, a/k/a "Reckless,"


                                     21
MICHAEL DELAGUILA, a/k/a "Grizz," STEVEN JUSTO, a/k/a "Riko,"

DAVONTE BROWN, a/k/a "Tae," JACOBB PADIN, a/k/a "Chino," EDGARDO

BARANCO, a/k/a "Slime," ABBAS OZKURT, a/k/a "AB," DENISE

BULLOCK, a/k/a "Mocha," SIMONE CORDERO, a/k/a "Mixy," MATTHEW

NIEVES, a/k/a "WB," and ANDRE CURRY, a/k/a "Flex," the

defendants, shall forfeit to the United States, pursuant to

Title 21, United States Code, Section 853, any and all property

constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of said offense and any and all

property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, said offense,

including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of said offense.

                     Substitute Assets Provision

     31.     If any of the above-described forfeitable property,

as a result of any act or omission of the defendants:

                a.    cannot be located upon the exercise of due

diligence;

                b.   has been transferred or sold to, or

deposited with, a third person;




                                  22
                c.   has been placed beyond the jurisdiction of

the Court;

                d.   has been substantially diminished in value;

or

                e.   has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18,

United States Code, Section 1963(m), Title 21, United States

Code, Section   853(p), and Title 28, United States Code, Section

2461(c), to seek forfeiture of any other property of the

defendants up to the value of the above forfeitable property.

      (Title 18, United States Code, Sections 982 and 1963;
         Title 21, United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)



                                     GEFRiis: BERMAN ~
                                     United States Attorney




                                23
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK


       UNITED STATES OF AMERICA

                - v. -

ALEXANDER ARGUEDAS, a/k/a "Reckless,"
  MICHAEL DELAGUILA, a/k/a "Grizz,"
       STEVEN JUSTO, a/k/a "Riko,"
       DAVONTE BROWN, a/k/a "Tae,"
      JACOBB PADIN, a/k/a "Chino,"
   EDGARDO BARANCO, a/k/a "Slime,"
        ABBAS OZKURT, a/k/a "AB,"
     JAHVONNE CHAMBERS, a/k/a "JV"
    DENISE BULLOCK, a/k/a "Mocha,"
     SIMONE CORDERO, a/k/a "Mixy,"
       MATTHEW NIEVES, a/k/a "WB,"
  TYERANCE MICKEY, a/k/a "Hoodlum,"
    MARK BROCK, a/k/a "Rover," and
       ANDRE CURRY, a/k/a "Flex,"

             Defendants.


    SEALED SUPERSEDING INDICTMENT

             S1 20 Cr. 135

 (18 U.S.C. §§ 1959, 1962 (d), 924 (c),
    924(j) and 2; 21 U.S.C. § 846.)



  ;z,                 GEOFFREY S. BERMAN
          ~ t a t e s Attorney.


  ~                           Foreperson.
